            Case 1:19-cv-03629-SAG Document 1 Filed 12/23/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                     Baltimore Division

E.N. Bisso & Son, Inc.,                              )
                                                     )    Civil Action No.
       Plaintiff,                                    )
                                                     )
v.                                                   )    IN ADMIRALTY
                                                     )
Bouchard Transportation Co., Inc.,                   )
                                                     )
       Defendant,                                    )
and                                                  )
                                                     )
Apex Oil Company, Inc.                               )
Bitumar USA, Inc.                                    )
Sunoco, LLC                                          )
Vitol Inc.,                                          )
                                                     )
       Garnishees.                                   )

                       VERIFIED COMPLAINT WITH REQUEST
                            FOR ISSUE OF PROCESS OF
                     MARITIME ATTACHMENT AND GARNISHMENT

       Plaintiff E.N. Bisso & Son, Inc. (“E.N. Bisso”) brings this action against defendant

Bouchard Transport, Inc. (“Bouchard”) quasi in rem pursuant to Supplemental Rule B for

Certain Admiralty and Maritime Claims, requesting the issue of writs of maritime attachment

and garnishment including against the Garnishees and states as follows:

                                     Jurisdiction and Venue

       1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

       2.      Venue is proper in this District because the Garnishees are located, can be found,

and can be served with process in this District.
             Case 1:19-cv-03629-SAG Document 1 Filed 12/23/19 Page 2 of 4



        3.      Venue is also proper in this District because Defendant’s property is or soon will

be in this District.

        4.      Defendant cannot be found in this District within the meaning of Supplemental

Rule B.

                                            The Parties

        5.      E.N. Bisso is a company located New Orleans, Louisiana. E.N. Bisso provides

tug and related services to vessels.

        6.      Bouchard is a corporation organized under the laws of New York. Bouchard

owns and operates tugs and ocean-going petroleum barges.

                                               Facts

        7.      Between June and November, 2019, E.N. Bisso provided tug services to

Bouchard for several of its tugs and barges for which E.N. Bisso issued invoices.

        8.      E.N. Bisso’s payment terms are Net 30, and are included on each invoice,

including that “Invoices not paid within terms as outlined on this invoice are subject to 1.5%

interest per month. If placed for collection with an attorney or collection service, a 25% fee will

be assessed.”

        9.      Bouchard has not paid any of the outstanding and overdue invoices issued by

E.N. Bisso. To date, Bouchard owes E.N. contractual interest and collection fee and costs in the

amount demanded herein.

                             Count I – Breach of Maritime Contract

        10.     E.N. Bisso incorporates the above paragraphs as if fully set forth herein.

        11.     Bouchard breached its maritime contract with E.N. Bisso as set out above.

Despite repeated demand, E.N. Bisso remains unpaid.



                                                -2-
             Case 1:19-cv-03629-SAG Document 1 Filed 12/23/19 Page 3 of 4



        12.     E.N. Bisso therefore demands judgment, as set out more fully below.

                  Count II: Maritime Attachment and Garnishment (Rule B)

        13.     E.N. Bisso incorporates the above paragraphs as if specifically set forth herein.

        14.     E.N. Bisso seeks issue of process of maritime attachment so that it may be paid

the amount owed by Bouchard.

        15.     No security for E.N. Bisso’s claims has been posted by Bouchard or anyone

acting on its behalf to date.

        16.     Bouchard cannot be found within this District within the meaning of Rule B, but

is believed to have, or will have during the pendency of this action, property and/or assets in this

jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of Garnishees in

this District, including but not limited to the named Garnishees.

                                         Prayer for Relief

        WHEREFORE, E.N. Bisso prays:

        A.      That in response to Count I, judgment be issued in favor of E.N. Bisso and against

Bouchard for $741,209.65 (principal amount of at least $566,209.65, plus contractual interest,

attorneys fees and costs of at least $175,000);.

        B.      That in response to Count II, since Defendant cannot be found within this District

pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue Process

of Maritime Attachment and Garnishment pursuant to Rule B attaching all of Bouchard’s

tangible or intangible property or any other funds held by any Garnishee, up to the amount of

$741,209.65 plus a further $75,000 to provide for interest (total $816,209.65), and that all

persons claiming any interest in the same be cited to appear and, pursuant to Supplemental Rule

B, answer the matters alleged in the Verified Complaint;



                                                   -3-
            Case 1:19-cv-03629-SAG Document 1 Filed 12/23/19 Page 4 of 4



       C.      That this Court award E.N. Bisso such other and further relief that this Court

deems just and proper.

Dated: December 23, 2019.

                                               /s/ J. Stephen Simms
                                             J. Stephen Simms (#4269)
                                             Simms Showers LLP
                                             201 International Circle
                                             Baltimore, Maryland 21030
                                             Ph: 410-783-5795
                                             Fax 410-510-1789
                                             jssimms@simmsshowers.com


                                        VERIFICATION

       I am a principal of Simms Showers LLP, counsel to E.N. Bisso. I certify that, pursuant to

Supplemental Rule B, I caused a search to be made of electronic records and Directory

Assistance for addresses and telephone numbers in this District, and of the Maryland Secretary

of State. There is no record of any general or resident agent authorized to accept service of

process for Bouchard Transportation Company, Inc. in this District. No officer of E.N. Bisso is

present in this District to make this declaration, which E.N. Bisso has authorized me to make on

its behalf based on facts including documents received from E.N. Bisso. The facts alleged in the

foregoing complaint are true and correct to the best of my knowledge and information based

upon the records of E.N. Bisso.

                    Pursuant to 28 U.S.C. § 1746(1), I certify under penalty of perjury that the
                    foregoing is true and correct.

                                                     Executed on December 23, 2019.


                                                     /s/ J. Stephen Simms
                                                     _____________________________
                                                     J. Stephen Simms



                                               -4-
